



COURT OF APPEAL FOR ONTARIO

CITATION: Packall Packaging Inc. v. Ciszewski, 2016 ONCA 78

DATE: 20160126

DOCKET: C60652

Doherty, Brown and Miller JJ.A.

BETWEEN

Packall Packaging Inc., Packall Consultants
    (1981) Limited, 967915 Ontario Limited and Henry Ciszewski, personally and in
    his capacity as Trustee of the Ciszewski Family Trust

Plaintiffs (Respondents)

and

Anita Ciszewski, personally and in her capacity
    as Trustee of the Ciszewski Family Trust and 2300078 Ontario Limited

Defendants (Appellants)

AND BETWEEN

Anita Ciszewski, personally and in her capacity
    as Trustee of the Ciszewski Family Trust and 2300078 Ontario Limited

Plaintiffs by Counterclaim

(Appellants)

and

Packall Packaging Inc., Packall Consultants
    (1981) Limited, 967915 Ontario Limited, Henry Ciszewski, personally and in his
    capacity as Trustee of the Ciszewski Family Trust, 835474 Ontario Limited,
    James F. Billett, in his personal capacity and in his capacity as Trustee of
    the Ciszewski Family Trust, Stephan Ciszewski and Frank Del Duca

Defendants to Counterclaim

(Respondents)

Peter W.G. Carey, for the appellants

Geoffrey D.E. Adair, Q.C., for the respondents

Heard: December 17, 2015

On appeal from the judgment of Justice Laurence A.
    Pattillo of the Superior Court of Justice, dated June 9, 2015, with reasons
    reported at 2015 ONSC 2837.

COSTS ENDORSEMENT

[1]

The parties have filed their costs submissions.  The respondents seek
    partial indemnity costs of the appeal in the amount of $7,500; the appellants
    submit that no costs should be awarded given the parties divided success on
    the two issues.

[2]

While success was divided, in our view, the first issue concerning the
    restriction on the appellants ability to sell their shares to a third party
    had the more significant impact on the parties interests and, on that issue,
    the respondents succeeded.

[3]

Consequently, we award the respondents costs of the appeal in the amount
    of $7,500, inclusive of H.S.T. and disbursements.

Doherty J.A.

David Brown J.A.

B.W. Miller J.A.


